                                                                                   12/18/2019
                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA

                                  HELENA DIVISION

 WEH Magic Valley Holdings, LLC, a
 limited liability corporation,
                                                  No. CV-15-50-H-SEH
                              Plaintiff,

 vs.                                              ORDER


 EIH Parent, LLC, a limited liability
 company, and James Carkulis, an
 individual,

                              Defendants.

       On December 2, 2019, the parties filed a Joint Motion for Appointment of

Magistrate Judge to Conduct Mediation. 1 The motion states, in part: "Counsel for

the parties have conferred and suggest that Magistrate Judge John T. Johnston

would be preferable, but defer to the Court's decision on which Magistrate Judge

to appoint. " 2 The language of the motion suggests an effort to engage in judge

shopping and will not be considered by the Court.



       1
           Doc. 242.
       2
           Doc. 242 at 1-2.
      ORDERED:

      The Court will appoint a Magistrate Judge to conduct a mediation by further

Order of court.

      DATED this    /f-6
                       day of December, 2019.



                                             "s:AME. HADDON
                                             United States District Judge




                                       -2-
